Title: To George Washington from George Washington Parke Custis, 21 July 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Annapolis [Md.] July 21st 1798

By the returning mail I ⟨hartily⟩ acknowledge your last favour, and am sincerely happy in having given you full satisfaction in an affair so interesting and mutually effecting to both my friends & myself.
I this day finish the six books of Euclid and with that the course marked out for me while in Annapolis[.] College breaks up Monday week the 30th and I shall allways be ready when you may send for me—I shall enclose my accounts by next post so as to be ready to leave this as soon as convenient—I would thank you to inform me whether I leave it entirely or not so that I may pack up accordingly. With sincere affection to all friends I bid you Sincerely Adeiu

Geo. W. P. Custis

